TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 11, 2022



                                       NO. 03-21-00453-CV


                                          C. O., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND TRIANA
          REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on

September 9, 2021. Having reviewed the record and the parties’ arguments, the Court holds

that there was reversible error in the decree. Therefore, the Court reverses that portion of the

trial court’s decree appointing the Department as permanent managing conservator and remands

the case to the trial court for a new trial on the issue of conservatorship. The Department shall

pay all costs relating to this appeal, both in this Court and in the court below.